     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 1 of 22 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

OLUMUYIWA BALOGUN, individually
as wife of Decedent, as mother of
their minor daughter O.A.A., and as           No. _________________
Personal Representative of the Estate         Complaint for Wrongful
of ADEBOLA PIUS ADESANMI;                     Death & Personal Injuries
MILKA YIMAM, individually as                  Jury Demanded
mother of Decedent and as Personal
Representative of the Estate of
SIDRAK GETACHEW, and HELENA
YONATAN ZERIHUN as Guardian on
behalf of ZERIHUN HAILEMARIAM
individually as father of decedent.


                            Plaintiffs,
           vs.
The     Boeing       Company,        a
corporation,
                           Defendant.




                                    COMPLAINT

      Come now plaintiffs, through their lawyers at HERRMANN LAW GROUP, to allege

the following complaint against defendant The Boeing Company (Boeing).

                             I. NATURE OF ACTION

      1.     Plaintiffs seek to recover damages for personal injuries and wrongful

death of plaintiffs’ decedents while passengers onboard Ethiopian Airlines flight ET302

that crashed near Ejere, Ethiopia just moments after takeoff from the airport at Addis

Ababa, Ethiopia on March 10, 2019.


                                          1
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 2 of 22 PageID #:1




                            II. JURISDICTION & VENUE

      2.       Plaintiffs Olumuyiwa Balogun and her minor daughter O.A.A. are

citizens and residents of Canada. Plaintiffs Milka Yimam resides in Kenya. Plaintiff

Helena Yonatan Zerihun resides in Saudi Arabia and Zerihun Hailemariam resides

in Ethiopia.

      3.       157 people died in this air crash.

      4.       Defendant The Boeing Company is present, doing substantial business,

and maintains its headquarters within the Northern District of Illinois, specifically

including Cook County.

      5.       The Court has subject matter jurisdiction and personal jurisdiction

pursuant to Multiparty, multiforum jurisdiction, 28 U.S.C. §1369, Federal question,

28 U.S.C. §1331, and/or Diversity of citizenship, 28 U.S.C. §1332.

      6.       Venue is proper under Venue generally, 28 U.S.C. §1391.

                                     III. PARTIES

      7.       Plaintiff Olumuyiwa Balogun is the widow of Decedent Adebola Pius

Adesanmi, natural mother and guardian of their minor daughter O.A.A. and Personal

Representative of her Decedent’s Estate.

      8.       Plaintiff Milka Yimam is the mother of Decedent Sidrack Getachew and

the Personal Representative of his Decedent’s Estate. Helena Yonatan Zerihun is the

sister of the Decedent and court appointed guardian of her and the Decedent’s father

Zerihun Hailemariam.



                                            2
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 3 of 22 PageID #:1




      9.     Defendant The Boeing Company (Boeing) is a corporation organized

under the laws of the State of Delaware and present and doing business within the

Northern District of Illinois.

                                   IV. SYNOPSIS

      10.    Driven by stiff competition, Boeing jerry-built a modified version of its

737 series designated as the 737-8 MAX. Repositioning of larger, more powerful

engines created a structural defect that destabilized the aircraft causing a dangerous

upward pitch risking a catastrophic stall.

      11.    Boeing attempted to fix this structural defect by creating a new

computer program, the Maneuvering Characteristics Augmentation System (MCAS)

This program was designed to force the nose of the plane downwards whenever data

from a single angle of attack (AoA) sensor indicated the plane was approaching a stall.

Once the aircraft was flight tested, Boeing tried to fix MCAS by increasing its power

to alter pitch downwards by more than fourfold. Without pilot counteraction, MCAS

would drive the plane’s nose downwards by 40° in less than 25 seconds.

      12.    Other modifications were defectively designed. Pilot movement of the

control column would no longer restore manual control of the airplane to the pilots.

When MCAS was activated, CUTOUT switches no longer allowed pilots to retain use

of the electric motor controlling the stabilizers. The AoA disagree light was no longer

standard as it had been. It had to be purchased as an option. To further keep costs

low, Boeing’s pilot training program consisted of a woefully inadequate 56-minute

iPad program.



                                             3
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 4 of 22 PageID #:1




      13.    Boeing crossed the line between simple negligence when it concealed the

dangers created by these defects in design, first from the FAA in the certification

process, then in advertising to its airline customers, and worst of all, in failing to

properly train and inform pilots.

      14.    While the 737-8 MAX was a huge marketing success for Boeing—their

greatest ever. However, these design defects combined with Boeing’s other negligence

and its willful and wanton misrepresentations and concealment ultimately caused

the death of 346 humans in two separate crashes, first in Indonesia on October 29,

2018 and then in this subject accident on March 10, 2019 in Ethiopia in which

plaintiffs’ loved ones were among the decedents.

                                     V. FACTS

      15.    Desperate to compete with the newly developed Airbus A320neo,

Defendant Boeing hastened to jerry-build a modified edition its 50-year-old model 737

series. In June of 2012, Boeing applied to the FAA to amend its 737 certificate to

include a new model 737-8 MAX. Boeing represented that no modifications from

previous 737 models required a new certificate.

      16.    Boeing outfitted the new model with CFM LEAP 1-B engines; so large

they could not fit under the wings without the danger of scraping on the runway while

landing. To prevent this, Boeing made a fatal decision to install these new engines

approximately 12” forward and 12” upward and installing a longer nose gear strut to

accommodate these bigger engines. This altered the center of gravity and destabilized




                                          4
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 5 of 22 PageID #:1




the basic aircraft longitudinally. The nose developed a tendency to pitch upward

exposing the plane to a dangerous risk of stalling.

      17.    Pitch, the horizontal angle of the plane, can be controlled in several ways.

Primarily by adjusting the horizontal stabilizers, which can be accomplished by two

means—either by a single electric motor or mechanical cables both of which

physically control the angle of the stabilizers.

      18.    The electric motor is controlled by three methods: autopilot when

engaged; MCAS when triggered; and manually by the pilots using the electric

stabilizer trim switches located on the yokes. whenever the autopilot is engaged or

when MCAS is triggered by data derived from a single AoA sensor indicating pitch is

too high, risking a stall. The cables run to a manual pitch trim wheel.

      19.    Finally, manual movement of the elevator control columns by the pilots

hydraulically adjusts smaller elevators to fine tune the pitch.




                                                   MAX Cockpit Trim Controls:
                                                   1. ELECTRIC TRIM SWITCHES
                                                   2. ELEVATOR CONTROL COLUMNS
                                                   3. MANUAL PITCH TRIM WHEELS
                                                   4. CUTOUT SWITCHES




      20.    In an attempt to fix the destabilization created by this structural defect,

Boeing created a new software program—MCAS—for the flight control computer.

When one of the plane’s Angle of Attack (AoA) sensors indicated the plane’s nose was

                                           5
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 6 of 22 PageID #:1




approaching an angle creating a risk of a stall, MCAS automatically kicks in, utilizing

the stabilizers to force the plane’s nose downward. The original MCAS was

programmed to move the stabilizers .6°, which on an 8 to 1 ratio would alter the

plane’s pitch downward by 4.8°.

      21.    However, when tested in real flight, Boeing’s engineers were shocked to

find this adjustment grossly inadequate. They increased the stabilizers’ movement

by over four times the original adjustment, which would alter the plane’s pitch

downward by 20° on each MCAS application. To make matters worse, MCAS repeated

the process every 15 seconds. Thus, without swift pilot counteraction, MCAS would

alter the plane’s angle of attack to the maximum 40° downward in less than 25

seconds.

      22.    Boeing made several other particularly significant modifications to the

standard features on previous 737 models.

      23.    First, MCAS was defectively designed to give no warning it had been

activated. Pilots would have to figure it out on their own by observing the action of

the plane.

      24.    Second, pulling or pushing on the columns had always been the means

to reclaim complete manual control by the pilots. Not so on this new 737-8 MAX. To

the contrary, the MCAS was programmed to push the columns forward to enlist the

assistance of the elevators in moving the nose downward. Strong pilots using all their

strength might overcome the pressure applied by MCAS, but they could not hold it




                                          6
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 7 of 22 PageID #:1




for long. Worse, contrary to pilots’ experience on previous models, it would not return

control of the stabilizers to the pilots.

       25.    Third, the two CUTOUT switches. On previous models the right-hand

switch deactivated the autopilot leaving the buttons on the yokes in control of the

electric motor that raises or lowers the stabilizers. Thus, pilots remained in complete

control of the electric motor powering stabilizer adjustment.

       26.    That previous CUTOUT configuration ended abruptly on the 737 MAX.

Labeled on the left “PRI” for primary and on the right “B/U” for back up, both switches

did the same thing—interrupted power to the electric motor. Neither switch left the

pilots the capability to turn MCAS off while retaining use of the electric stabilizer

trim switches with the electric motor still functioning.

       27.    Regardless of which switch the pilots flipped, the electric motor no

longer had power. And, unlike the previous setup, pilots lost the crucial ability to use

the electric stabilizer trim switches to employ the power of the electric motor to adjust

the stabilizers. Flipping either CUTOUT switch would deactivate the motor, leaving

the pilots with only the manual pitch trim wheels to raise or lower the stabilizers

manually via cables.

       28.    Fourth, the 737 MAX retained two AoA sensors to guard against damage

or other failures of a single sensor. However, unbeknownst to Ethiopian Airlines and

their pilots, the previously standard “AoA Disagree” warning light was no longer

standard. The airlines had to purchase the optional AoA Indicators on the Primary

Flight Display (PFD).



                                            7
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 8 of 22 PageID #:1




      29.      Failure of an AoA sensor is reasonably foreseeable. AoA sensors are

known to fail for a variety of reasons, often because of physical damage such as a bird-

strike. Nonetheless, Boeing did not engage in, nor did the FAA require any, flight

testing of MCAS failure for any reason including a failure because of receiving

erroneous data from a malfunctioning AoA sensor.

      30.      Boeing offered only a woefully inadequate 56-minute iPad program,

which included no mention of MCAS. No flight simulator training or testing was

offered.

      31.      However, Boeing’s egregious misconduct did not end there. Boeing

crossed the line between negligence and intentional misconduct when it concealed

these dangerous defects in design, first from the FAA in the certification process, then

from the airlines in its advertising and promotions as well as its manuals, and worst

of all, in failing to properly train and inform pilots. Pilots were not even aware of

MCAS’ existence.

      32.      As part of the certification process of the new 737 MAX, Boeing informed

the FAA that the MCAS adjustment was .6°. Until after the crash of Lion Air flight

JT610 on October 29, 2018, Boeing willfully and wantonly failed to:

            a. Inform the FAA of the increase in the power of MCAS to alter the plane’s

               pitch downwards by 40° in less than 25 seconds;

            b. Inform the airlines or the pilots of even the existence of the MCAS

               program;




                                           8
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 9 of 22 PageID #:1




            c. Warn that MCAS gave no warning when it activated. Pilots would have

               to detect that by observing its effects on the movement of the plane’s

               pitch;

            d. Warn that when MCAS was activated, moving the columns would no

               longer restore manual control of the aircraft to the pilots;

            e. Warn that flipping either of the CUTOUT switches would cut power to

               the electric motor used to adjust the stabilizers rendering the electric

               stabilizer trim switches on the yokes useless; and,

            f. Inform the airlines or their pilots that the “AoA Disagree” light no longer

               functioned without the purchase of the optional AoA Indicators;

      33.      Boeing also strove to minimize the need for expensive training. Boeing

advertises on its website: “Because of the 737’s popularity with airlines everywhere

around the world, integrating the new 737 MAX is an easy proposition. As you build

your 737 MAX fleet, millions of dollars will be saved because of its commonality with

the Next-Generation 737 …”

      34.      Flight simulator training was not required or advised. In fact, none was

even created.

      35.      While the 737-8 MAX was a huge marketing success for Boeing—the

greatest ever, these designed defects combined with Boeing’s willful and wanton

concealment ultimately caused the death of 346 humans in two separate crashes, first

in Indonesia on October 29, 2018 and then in this subject accident on March 10, 2019

in Ethiopia in which plaintiffs’ loved ones were among the decedents.



                                             9
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 10 of 22 PageID #:1




      36.      As a result of the first accident in Indonesia, on November 7, 2018 the

FAA ordered Boeing to notify all its 737-8 MAX customers to revise “certificate

limitations and operating procedures of the airplane flight manual (AFM) to provide

trim procedures to follow under certain conditions.” The FAA’s Emergency

Airworthiness Directive (AD) 2018-23-51 stated:

      This emergency AD was prompted by analysis performed by the
      manufacturer showing that if an erroneously high single angle of attack
      (AOA) sensor input is received by the flight control system, there is a
      potential for repeated nose-down trim commands of the horizontal
      stabilizer. This condition, if not addressed, could cause the flight crew to
      have difficulty controlling the airplane, and lead to excessive nose-down
      attitude, significant altitude loss, and possible impact with terrain.
      37.      To comply with the FAA order, Boeing sent out a Flight Crew Operations

Manual Bulletin numbered TBC-19. However, it failed to advise pilots that:

            a. MCAS gave no warning when it was activated;

            b. Pilots had lost the ability to reclaim manual control of the plane by

               moving the control column;

            c. When either CUTOUT switch was flipped, the electric stabilizer

               switches on the yoke were rendered useless because power to the electric

               motor was no longer present;

            d. The AoA disagree light was no longer functional unless that option had

               been purchased and,

            e. Boeing’s bulletin did not even mention expressly MCAS. Pilots were still

               not advised of its existence.

      38.      At nearly the same time Boeing delivered this second ill-fated 737-8

MAX registered ET-AVJ to Ethiopian Airlines.

                                               10
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 11 of 22 PageID #:1




      39.    On March 10, 2019, this plane departed Addis Abba, Ethiopia on

Ethiopian Airlines scheduled international flight ET 302 for Nairobi, Kenya at 5:38

UTC with 8 crew and 149 passengers onboard.

      40.    Preliminary analysis of the DFDR, CVR, and ATC communications

indicated that shortly after takeoff the two (2) AoA’s deviated from each other. The

right read a maximum value of 15.3°, while the left erroneously indicated a maximum

of 74.5°. Tragically, MCAS was reading the faulty values from the left AoA sensor.

      41.    Based on the erroneous data from the failed AoA sensor, MCAS

activated, driving the plane’s nose downward. Thus, began a tug-a-war battle

between the pilots and MCAS. The pilots tried to keep the plane climbing through

the electric stabilizer trim switches on the yokes. To overcome MCAS created

resistance, they also both simultaneously pulled on the control columns to enlist the

elevators in their efforts to climb. However, they discovered that 5 seconds later,

MCAS would reactivate to once again execute an un-commanded aircraft nose down.

      42.    Following the Runaway Stabilizer procedures Boeing had previously

provided, the pilots flipped the CUTOUT switches to the out position only to discover,

to their surprise, that the electric stabilizer switches on the yokes had become non-

operational. All power to the electric motor controlling the stabilizers has stopped.

      43.    Their last resort was the manual pitch trim wheels attached to the

stabilizers by cables. They could not force the wheel to reverse the positions of the

stabilizers, apparently because of aerodynamic forces loaded on the jackscrew.




                                          11
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 12 of 22 PageID #:1




      44.    The pilots then turned the CUTOUT switches back on in an attempt to

utilize the power of the electric motor to relieve the tension on the jackscrew before

flipping the CUTOUT switches to their out positions to regain control of the

stabilizers. This futile tug-a-war battle is readily revealed in this chart of FDR data

published in the preliminary report of the Ethiopian Aircraft Accident Investigation

Bureau (AIB). All the pilot’s efforts proved futile.

      45.    All onboard were subject to 5-6 minutes of horrifying phugoid motion,

culminating in terror as the plane would take its final dive, impacting the terrain

below at over 500 mph. All onboard were killed.




                          VI. FIRST CAUSE OF ACTION
                             (Strict Product Liability)

      46.    All paragraphs above are incorporated herein by reference.

      47.    When Boeing delivered the subject airplane to Ethiopian Airlines in

early November of 2018, Boeing knew that Ethiopian Airlines was relying on Boeing’s

skill and/or judgment to furnish a plane fit for its intended purpose, that it was

                                           12
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 13 of 22 PageID #:1




reasonably safe, without dangerous defects, and that adequate warnings and

instructions were being provided.

      48.    However, the plane was not reasonably safe because components were

defectively manufactured, features were defectively designed, and/or Boeing failed to

adequately warn and/or instruct the airlines and their pilots. Nor did the plane

conform to Boeing’s express warranties or implied warranties as mandated by law.

Boeing’s multiple failures to comply with these legal requirements were a proximate

cause of all damages suffered by the plaintiffs and their Decedents.

      49.    Boeing is strictly liable to plaintiffs for all damages allowable under law.

                        VII. SECOND CAUSE OF ACTION
                          (Negligent Product Liability)

      50.    All paragraphs above are incorporated herein by reference.

      51.    The aircraft was not reasonably safe when delivered. Boeing delivered

it with defective equipment and/or programming in the flight control system as

described herein above.

      52.    The aircraft was likewise rendered unsafe because it contained several

design defects as described herein above. Boeing could have designed and

manufactured additional redundant and fail-safe systems that were practical and

feasible at a cost outweighed by the deadly serious risk of harm.

      53.    The aircraft was likewise rendered unsafe because Boeing did not

provide adequate warnings and instructions concerning how to respond to an MCAS

failure in the flight control system such as occurred in this accident when the left AoA

sensor failed.

                                          13
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 14 of 22 PageID #:1




      54.       Boeing was negligent because it failed to act in the manner of a

reasonably prudent aircraft manufacturer, to appreciate the dangers, install non-

defective equipment, correct design defects, and to issue adequate warnings and

instructions.

      55.       That MCAS could be erroneously activated by false data received from

a single AoA sensor, with no warning that it disagreed with the other sensor, violated

a core principle of aircraft design that air disasters such as occurred here cannot

depend upon a single point of failure.

      56.       Beyond common law, Boeing’s misconduct was also a violation of the

aviation Code of Federal Regulations:

      a. 14 CFR §25.203 STALL CHARACTERISTICS.
             (a) It must be possible to produce and to correct roll and yaw by
      unreversed use of the aileron and rudder controls, up to the time the
      airplane is stalled. No abnormal nose-up pitching may occur. The
      longitudinal control force must be positive up to and throughout the stall.
      In addition, it must be possible to promptly prevent stalling and to
      recover from a stall by normal use of controls. [Emphasis added]
      …
      b. 14 CFR §25.671 GENERAL CONTROL SYSTEM REQUIREMENTS
      …
             (c) The airplane must be shown by analysis, tests, or both, to be
      capable of continued safe flight and landing after any of the following
      failures in the flight control system and surfaces (including trim, lift,
      drag, and feel systems), within the normal flight envelope, without
      requiring exceptional piloting skill or strength. [Emphasis added]
      c. 14 CFR §25.672 Stability augmentation and automatic and power
      operated systems
             If the functioning of stability augmentation or other automatic or
      power-operated systems is necessary to show compliance with the flight
      characteristics requirements of this part, such systems must comply
      with §25.671 and the following:
             (a) A warning which is clearly distinguishable to the pilot under
      expected flight conditions without requiring his attention must be
      provided for any failure in the stability augmentation system or in

                                          14
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 15 of 22 PageID #:1




      any other automatic or power-operated system which could result in
      an unsafe condition if the pilot were not aware of the failure.
      Warning systems must not activate the control systems.
            (b) The design of the stability augmentation system or of any
      other automatic or power-operated system must permit initial
      counteraction of failures of the type specified in §25.671(c) without
      requiring exceptional pilot skill or strength, by either the
      deactivation of the system, or a failed portion thereof, or by overriding
      the failure by movement of the flight controls in the normal sense.
      [Emphasis added]
      57.      Such negligence was a proximate cause of wrongful deaths of plaintiffs’

Decedents. Therefore, Boeing’s negligence renders it liable for all damages allowable

under laws.

                         VIII. THIRD CAUSE OF ACTION
                            (Pre-Death Fright & Terror)

      58.      All paragraphs above are incorporated herein by reference.

      59.      The strict liability and negligence alleged in the previous causes of

action were additionally proximate causes of personal injuries to Decedents by way

of horrific Pre-Death Fright & Terror they experienced before impact with the terrain.

      60.      The oscillating movement of the plane at high speeds as it alternatively

climbed and then descended subjected Decedents’ bodies to painful negative and then

positive Gs as their emotions swung from hope as the plane climbed and terror as it

descended. The final dive into the ground at roughly 500mph was horrifying beyond

imagination.

      61.      Boeing is liable for the Pre-Death Fright & Terror each Decedent

suffered because of the defendants’ wrongful conduct as described herein.




                                           15
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 16 of 22 PageID #:1




                       IX. FOURTH CAUSE OF ACTION
                               (Loss of Consortium)

      62.    All paragraphs above are incorporated herein by reference.

      63.    The strict liability and negligence alleged in the previous causes of

action were additionally proximate causes of Loss of Consortium experienced by all

spouses and parents of their respective Decedents.

      64.    Boeing is liable for the Loss of Consortium each plaintiff has suffered as

the result of the defendants’ wrongful conduct.

                            X. FIFTH CAUSE OF ACTION
                        (Willful and Wanton Misconduct)

      65.    All paragraphs above are incorporated herein by reference.

      66.    The evidence is clear and convincing that well before this accident

Boeing was on actual notice that the airplane had a defectively designed flight control

system. It is equally obvious that Boeing knew the dangers involved before this

accident.

      67.    Despite their awareness of the potentially dangerous consequences,

Boeing’s officers and/or managing agents deliberately sold the aircraft knowing it had

dangerous defects in design. They further failed to provide sufficient warnings, and/or

instruction and training.

      68.    They also intentionally concealed that destabilization caused by

repositioning of larger engines required a huge increase in movement of the

horizontal stabilizers. Boeing left the calibrated degree that the plane’s pitch would

be altered at 4.8°, when in truth they had increased it to 20°. Boeing’s System Safety

                                          16
     Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 17 of 22 PageID #:1




Analysis (SSA) also failed to advise the FAA that MCAS would continue to reset itself,

repeatedly forcing the nose of the plane downwards.

       69.    Said conduct was despicable. Boeing’s tortious conduct evinces a high

degree of moral culpability, committed with fraud, actual malice, in that its agents

acted willfully, and/or with such gross negligence as to indicate a wanton disregard

of the safety of others.

       70.    Plaintiffs may to recover beyond compensatory damages; they are

entitled to punitive damages against Boeing.

          XI. RESERVATION OF RIGHT TO ADD FAA AS DEFENDANT

       71.    The United States Federal Aviation Administration (FAA) bears a share

of the culpability for this accident by its conduct in certifying Boeing’s AFM and

FCOM on this 737 MAX without requiring sufficient testing and data on relevant

safety issues.

       72.    To facilitate Boeing market pressures, superiors within the FAA

pressured subordinates to delegate evermore of its regulatory authority to Boeing

agents.

       73.    In a detailed Office of Inspector General report dated June 22, 2012, the

Director of Special Investigations, Ronald C. Engler, stated in his cover letter:

       The OIG's Complaint Analysis Center received a referral from our
       Aviation and Special Programs Audit office regarding the negative
       atmosphere at the FAA Transport Airplane Directorate (TAD) and its
       potential impact on the oversight of Boeing aircraft certification.
       Our investigation substantiated employee allegations that TAD and FAA
       headquarters managers have not always supported TAD employee
       efforts to hold Boeing accountable and this has created a negative
       atmosphere within the TAD.

                                          17
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 18 of 22 PageID #:1




      Of particular note, our interviews of 15 employees found that 9 feared
      retaliation and 7 requested confidentiality (including some who
      requested to be interviewed off site) because of a fear of retaliation. Given
      the potential implications to national FAA policies and aviation safety,
      our Report of Investigation is attached for your review and any action
      deemed appropriate. If you would like additional details on our
      investigation, we would be pleased to provide an oral briefing. [Emphasis
      added]
      74.    The FAA failed to require Boeing to provide adequate warnings and

instruction on the newly created MCAS. It wrongfully approved obviously inadequate

training and lack of instruction in manuals.

      75.    The FAA failed to follow its own mandatory rules and protocols even

after having been expressly alerted to the dangers by their subordinates and

equivalent governmental authorities in Canada, European Union, and Brazil.

      76.    It was only after the first tragic crash of Lion Air flight JT610 that the

FAA ordered Boeing to correct the deficiencies in the warnings and instructions in

Boeing’s manuals. Ten days post-accident, the FAA finally fulfilled its duty issuing

an Emergency Airworthiness Directive (AD) ordering Boeing to correct its omissions:

      Background
      This emergency AD was prompted by analysis performed by the
      manufacturer showing that if an erroneously high single AoA sensor
      input is received by the flight control system, there is a potential for
      repeated nose-down trim commands of the horizontal stabilizer. This
      condition, if not addressed, could cause the flight crew to have difficulty
      controlling the airplane, and lead to excessive nose-down attitude,
      significant altitude loss, and possible impact with terrain.
      FAA’s Determination
      We are issuing this AD because we evaluated all the relevant
      information and determined the unsafe condition described previously
      is likely to exist or develop in other products of the same type design.
      Due to the need to correct an urgent safety of flight situation, good cause
      exists to make this AD effective in less than 30 days.


                                          18
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 19 of 22 PageID #:1




      77.      The AD ordered Boeing to modify its manual on the 737 MAX to include

the specific warnings and instructions on procedures to respond to an erroneously

triggered MCAS. Had agents of the FAA adhered to their mandatory duties and their

own protocols in the certification process, these obvious unsafe conditions that caused

this tragic accident should have been addressed.

      78.      Tragically, agents of the FAA effectively entered into a civil conspiracy

with agents of Boeing to rush through the certification process heedless of proper

safety precautions. Correct FAA action came all too late for the 157 victims killed in

this accident.

      79.      However, plaintiffs must first exhaust administrative remedies under

the Federal Tort Claims Act 28 U.S.C. § 1346 (FTCA) by filing claims with the U.S.

Government. These plaintiffs are filing said claims.

      80.      Accordingly, plaintiffs request the right to amend this complaint to

include the FAA once the FTCA claims process has been completed.

                                   XII. DAMAGES

      81.      As a proximate result of defendant Boeing’s wrongful conduct, Plaintiffs

have suffered both special and general damages:

            a. Plaintiffs have suffered loss of net accumulations in Decedent’s estate,

               loss of support, loss of services, and other pecuniary damages.

            b. Plaintiffs have suffered loss of love, comfort, care, companionship,

               guidance, society and all other forms of consortium. They have

               experienced grief, sorrow, and mental anguish to the extreme.



                                           19
    Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 20 of 22 PageID #:1




            c. Plaintiffs are entitled to recover damages for Decedents’ predeath fright

               and terror.

      82.      Said damages have been sustained and will continue in the future.

      83.      The nature and extent of Plaintiffs’ damages will be proven at trial.

                             XIII. PRAYER FOR RELIEF

      WHEREFORE, plaintiffs pray for judgment against the defendants

awarding plaintiffs:

            a. Economic damages

            b. Non-economic general damages;

            c. Punitive damages;

            d. Pre-judgment and post-judgment interest;

            e. Actual attorneys’ fees and costs incurred; and,

            f. Such other relief as the Court deems just and equitable.

                         XIV. DEMAND FOR JURY TRIAL

      84.      Plaintiffs demand trial by jury on all issues

Dated this 30th day of July 2019.
                                                Lead Trial Counsel:
                                                HERRMANN LAW GROUP
                                                Attorneys for Plaintiffs
                                                      /S/ CHARLES HERRMANN
                                                _____________________ ______




                                           20
Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 21 of 22 PageID #:1




                                        CHARLES HERRMANN (WA Bar #6173)
                                        Pending admission Pro Hac Vice
                                        505 5th Ave South, Ste. 330
                                        Seattle, WA 98104
                                        Email: charles@hlg.lawyer
                                        Voice: (206) 625-9104
                                        Fax: (206) 682-6710
                                        HERRMANN LAW GROUP

                                               /S/ LARA HERRMANN
                                        ______________________ _
                                        LARA HERRMANN (WA Bar #30564)
                                        Pending admission Pro Hac Vice
                                        505 5th Ave South, Ste. 330 Seattle,
                                        WA 98104
                                        Email: lara@hlg.lawyer
                                        Voice: (206) 625-9104
                                        Fax: (206) 682-6710


                                        HERRMANN LAW GROUP
                                               /S/ ANTHONY MARSH
                                        ______________________ _
                                        ANTHONY MARSH (WA Bar #45194)
                                        Pending admission Pro Hac Vice
                                        505 5th Ave South, Ste. 330 Seattle,
                                        WA 98104
                                        Email: anthony@hlg.lawyer
                                        Voice: (206) 625-9104
                                        Fax: (206) 682-6710


                                        HERRMANN LAW GROUP
                                              /S/ RICHARD E. BROWN
                                        _______________________ __
                                        RICHARD E, BROWN (CA Bar #104253)
                                        Pending admission Pro Hac Vice




                                   21
Case: 1:19-cv-05137 Document #: 1 Filed: 07/30/19 Page 22 of 22 PageID #:1




                                        505 5th Ave South, Ste. 330
                                        Seattle, WA 98104
                                        Email: richard@hlg.lawyer
                                        Voice: (510) 367-0604
                                        Fax: (925) 891-0333
                                        HERRMANN LAW GROUP
                                               /S/ MARK E. LINDQUIST
                                        _______________________ __
                                        MARK E. LINDQUIST (WA Bar #25076)
                                        Pending admission Pro Hac Vice
                                        505 5th Ave South, Ste. 330
                                        Seattle, WA 98104
                                        Email: mark@hlg.lawyer
                                        Voice: (206) 625-9104
                                        Fax: (206) 682-6710
                                        HERRMANN LAW GROUP
                                               /S/ CRYSTAL LLOYD
                                        ________________ _______
                                        CRYSTAL LLOYD (WA Bar #46072)
                                        Pending admission Pro Hac Vice
                                        1535 Tacoma Ave South
                                        Tacoma, WA 98403
                                        Email: crystal@hlg.lawyer
                                        Voice: (253) 627-8142
                                        Fax: (253) 627-1835
                                        CARMEN D. CARUSO LAW FIRM

                                               /S/ CARMEN D. CARUSO
                                        __________ _______________
                                        Carmen D. Caruso (# 6189462)
                                        CARMEN D. CARUSO LAW FIRM
                                        77 West Washington Street, Ste. 1900
                                        Chicago, IL 60602
                                        Email: cdc@cdcaruso.com
                                        Voice: (312) 626-1160
                                        Fax: (312) 276-8646




                                   22
